DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 13 is objected to because of the following informalities:    
Claim 13 should recite “the air channel opening”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recites the limitation “wherein the one or more control tips are connected to a first end and a second end of the windshield wiper blade.”  In the instance of one control tip, it is unclear how the tip can be connected to the first end and the second end.  As such the claim is determined to be indefinite. For Examination purposes, the claim is to be interpreted as “wherein the one or more control tips are connected to a first end or a second end of the windshield wiper blade.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntyre (US 4,928,580).
Regarding claim 1, McIntyre discloses a windshield wiper system comprising: 
a windshield wiper blade (Figure 6-7b Item 64) having a top portion (near Item 78) and a bottom portion (Item 72), wherein the windshield wiper blade is configured with an air channel (Item 74); and 
an air system including a fan and an air hose, wherein the air system is adapted to intake air from the fan and blow air through the connected air hose, wherein the air hose is connected to the windshield wiper blade to provide the air from the air system to the windshield wiper blade (Column 3 Lines 48-64 and Column 5 Lines 8-25).  
Regarding claim 2, McIntyre discloses the windshield wiper system of claim 1, wherein the air channel is configured along a longitudinal length of the windshield wiper blade from a first end to a second end (Figure 6 left to right).  
Regarding claim 3, McIntyre discloses the windshield wiper system of claim 1, wherein the air channel has an air channel opening on the bottom portion along a longitudinal length of the windshield wiper blade from a first end to a second end (at Item 72).  
Regarding claim 4, McIntyre discloses the windshield wiper system of claim 3, wherein the air channel is configured in the top portion (above Item 76) and extends down into the bottom portion of the windshield wiper blade to the air channel opening.  
Regarding claim 5, McIntyre discloses the windshield wiper system of claim 1, wherein the air hose is connected to the top portion of the windshield wiper blade (above item 76), wherein a center support (Item 76) is disposed within the top portion and positioned relatively at a center point of the windshield wiper blade, and wherein the top portion and the support have an opening to which the air hose is connected (side walls shown in Figure 7a).  
Regarding claim 6, McIntyre discloses the windshield wiper system of claim 1, wherein the windshield wiper blade is adapted to push away from a vehicle's windshield when the air system is activated (Column 5 Lines 4-65; Item 72 is an air knife which pushes out of the nozzles and thus pushes a force to cause the wiper blade to be away from the window). 
Regarding claim 7, McIntyre discloses the windshield wiper system of claim 6, wherein one or more control tips (Items 68 and 70) are connected to the windshield wiper blade, wherein the one or more control tips abut against the windshield with the bottom portion distanced from the vehicle's windshield to create space for the air from the air channel opening to deposit onto the windshield (Figure 6 shows a small difference between the bottom of 68 and 70 and the bottom of 72).  
Regarding claim 8, McIntyre discloses the windshield wiper system of claim 7, wherein the one or more control tips are connected to a first end or a second end of the windshield wiper blade (figure 6).  
Regarding claim 9, McIntyre discloses the windshield wiper system of claim 6, wherein the air exiting the air channel in the bottom portion pushes against the vehicle's windshield and moves the windshield wiper blade away from the vehicle's windshield (Column 5 Lines 4-65; Item 72 is an air knife which pushes out of the nozzles and thus pushes a force to cause the wiper blade to be away from the window).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 4,928,580) in view of Bandemer (US 2002/0060254).
Regarding claim 10, McIntyre discloses a windshield wiper system comprising: 
a windshield wiper blade having a top portion and a bottom portion, wherein the windshield wiper blade is configured with an air channel; and 
an air system including a fan and an air hose, wherein the air system is adapted to intake air from the fan and blow air through the connected air hose, wherein the air hose is connected to the windshield wiper blade to provide the air from the air system to the windshield wiper blade.  
McIntyre fails to explicitly disclose a heating element.  McIntyre does discuss how the air can be heated but not a heating element within the wiper blade.
Bandemer teaches a wiper blade in which a heating element (Item 15) is located in a fluid pathway of the wiper blade.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the heating element as taught by Bandemer to the wiper assembly of McIntyre.  It is known in the art that in severely frigid temperatures, the more heat one can put onto the windshield only helps keep the windshield clear of ice accumulating.
Regarding claim 11, McIntyre in view of Bandemer disclose the windshield wiper system of claim 10, wherein the air channel is configured along a longitudinal length of the windshield wiper blade from a first end to a second end (McIntyre Figure 6 left to right), and the heating element is disposed within the windshield wiper blade along the longitudinal length of the windshield wiper blade from the first end to the second end (as combined, the heating element would be within the fluid path of 74 of McIntyre).  
Regarding claim 12, McIntyre in view of Bandemer disclose the windshield wiper system of claim 10, wherein the air channel has an air channel opening on the bottom portion along a longitudinal length of the windshield wiper blade from a first end to a second end (McIntyre Item 72).  
Regarding claim 13, McIntyre in view of Bandemer disclose the windshield wiper system of claim 12, wherein the heating element is disposed in the top portion of the windshield wiper blade and the air channel is configured in the top portion around the heating element and extends down into the bottom portion of the windshield wiper blade to the air channel opening (McIntyre has Item 74 above Item 76 and considered to be in the top portion.  As combined with Bandemer, the heating element would reside inside Item 74).  
Regarding claim 14, McIntyre in view of Bandemer disclose the windshield wiper system of claim 10, wherein a center support (Item 76) is disposed within the top portion and disposed relatively at a center point of the windshield wiper blade, wherein the center support has an opening which coincides with an opening in the top portion, and wherein a tube is connected to the opening in the top portion and the center support (side walls shown in Figure 7a).  
Regarding claim 15, McIntyre in view of Bandemer disclose the windshield wiper system of claim 14, wherein the air hose and a wiring for the heating element are connected to the tube so that the air hose delivers air to the air channel, and the wiring for the heating element is connected to the heating element (Bandemer Figure 2).  
Regarding claim 16, McIntyre in view of Bandemer disclose the windshield wiper system of claim 10, wherein the windshield wiper blade is adapted to push away from a vehicle's windshield when the air system is activated (McIntyre Column 5 Lines 4-65; Item 72 is an air knife which pushes out of the nozzles and thus pushes a force to cause the wiper blade to be away from the window).
Regarding claim 17, McIntyre discloses the windshield wiper system of claim 16, wherein one or more control tips (Items 68 and 70) are connected to the windshield wiper blade, wherein the one or more control tips abut against the windshield with the bottom portion distanced from the vehicle's windshield to create space for the air from the air channel opening to deposit onto the windshield (Figure 6 shows a small difference between the bottom of 68 and 70 and the bottom of 72).  
Regarding claim 18, McIntyre discloses the windshield wiper system of claim 17, wherein the one or more control tips are connected to a first end or a second end of the windshield wiper blade (figure 6).  
Regarding claim 9, McIntyre discloses the windshield wiper system of claim 16, wherein the air exiting the air channel in the bottom portion pushes against the vehicle's windshield and moves the windshield wiper blade away from the vehicle's windshield (Column 5 Lines 4-65; Item 72 is an air knife which pushes out of the nozzles and thus pushes a force to cause the wiper blade to be away from the window).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723